DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,474,478 and U.S. Patent No. 9,211,092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-24, 27-40, and 43-52 are allowed.

As per claims 21 and 37, the prior art Li (US 2009/0178459) discloses a method for determining an end of life of a continuous analyte sensor (see Abstract and paragraphs 0957, 0966, 0971: system and method for analyzing the condition relating to an end of life indication of a continuous analyte sensor), comprising:
evaluating a plurality of risk factors associated with end of life symptoms of a sensor (see paragraphs 0957, 0966, 0971, 0972, and 1105: evaluating the change in sensitivity to see if the change meets one or more criteria, i.e. each criteria is a risk factor, as it is associated with an indication to replace the sensor);

providing an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output).

	Schuster (US 6,741,919) discloses a method of evaluating sensor failure wherein the plurality of risk factors includes a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor (see Abstract and column 4 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal for a predetermined duration). 

However the prior art fails to disclose the claimed combination of A method/system for determining an end of life of an analyte sensor, comprising:
determining a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the analyte sensor;


providing an output related to the end of life status of the analyte sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the analyte sensor, and a duration of the noise arising in the signal from the analyte sensor.

Dependent claims 22-24, 27-36, 38-40, and 43-52 are allowable due to their dependency upon allowable independent claim 21 or 37. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865